Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant's Arguments/Remarks
Applicant’s arguments, see Remarks, filed on 04/21/2022 with respect to amended claims are fully considered but are not persuasive.  Explanations of how each and every claimed limitation is being met or rendered obvious are provided below.  Due to the claim’s amendments, upon further consideration, a new ground of rejections is made in view of the following reference/combinations.

Note: Terminal Disclaimer filed on 04/21/2022 has been disapproved. Please see the mailing response from the office on 04/22/2022.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US patent number 10/861309. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the Patent number 10/861309 with obvious wording variations. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robotham et al. (US 2014/0009301) in view of Ivey et al (US 10,176,689).

	Per claim 1, Robotham teaches an emergency notification system for a building, the emergency notification system comprising (a notification system 40 for emergency events in a building; paragraphs [0025] & [0027]):  
a data acquisition device (Fig. 3 teaches data bus 48 and controller 46 associated with all the light sources/sensors for acquiring data. Sensors are also data acquisition devices. 0021 teaches plurality light sources such as LEDs that both illuminates inside the building and is also used for a source of notification); 
one or more input devices positioned in the building (a controller 46 is mounted in the building since it controls different light sources in the building and comprises a first digital data bus 48 (one or more input devices) for receiving input 44; paragraphs [0025]-[0027], [0032]), the one or more input devices configured to receive a manual user-input (the controller 46 receives the input 44 from a security operator; paragraph [0025]); 
one or more output devices positioned the building (alarms 50-56 (one or more output devices) mounted throughout the building; paragraphs [0025]-[0027]. Strobes are also output devices); and 
one or more control devices configured to perform operations comprising (the controller 46 executes digital instructions; paragraph [0026]), 
process data received from the one or more data acquisition devices, determining a type of emergency occurring within the building based, at least in part, on the manual user-input (the controller 46 determines an emergency class based on emergency class information received in the input 44 from the security operator, data received/sensed by the sensors; paragraphs[0025]-[0026]), and 
responsive to determining the type of emergency, activating the output device to produce a signal indicative of the type of emergency occurring within the building (after determining the emergency class, the controller 46 selectively activates the strobe 24; paragraphs [0025]-[0026]. 0019 further teach strobes capable of activating lens in different colors based on type of emergency).  
But, Robotham doesn’t explicitly teach one or more lighting fixtures positioned in the building and configured to illuminate an interior of the building and the one or more lighting fixtures including a data acquisition device. 
However, in the above paragraph Robotham taught having both lighting fixtures and data acquisition devices as a standalone device and not as one unit. To teach this, examiner will bring in Ivey. Ivey teaches one or more lighting fixtures positioned in the building and configured to illuminate an interior of the building (abstract and Fig. 1, Fig. 2 and col. 7, lines 22-28 teaches lighting fixtures such as LEDs positioned in the building and configured to illuminate an interior of a building) and the one or more lighting fixtures including a data acquisition device (Fig. 4 and col. 6, lines 57-68 teaches a light fixture including a detector 33 that includes a sensor to acquire sensed data (data acquisition)). Therefore, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art for Robotham to use the method of Ivey to incorporate the data acquisition device and the light illuminating device as one device. The rationale would be that it’s beneficial to have one integral device as appose to 2 separate standalone devices, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Per claim 2, Robotham in view of Ivey teaches wherein the one or more output devices are separate from the one or more lighting fixtures (Robotham in paragraph 0019 and Fig. 2-3 teaches output units such as alarms and strobe and also teaches LEDs 26 and 28. The alarms/strobe is separate device than the LED). 

Per claim 6, Robotham teaches wherein the one or more output devices further comprise one or more audio output devices (the alarms 50-56 include a grill 14 for audible outputs from a speaker; paragraphs [0020] & [0025]-[0026]).  

Per claim 7, Robotham doesn’t explicitly teach wherein the one or more output devices are connected to a Power-Over-Ethernet network.  
However, POE/Power over Ethernet used in security systems and notification systems are well-known in the art. Therefore, Examiner will take Official Notice that before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to connect the output devices to POE. The rationale would be low voltage installation and cost effective as its well-known advantages of POE. 

Per claim 8, Robotham in view of Ivey teaches wherein the manual user-input comprises a voice interaction with the one or more input devices (Robotham in paragraph 0004 and 0005 teaches voice communication with input devices).  

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robotham et al. (US 2014/0009301) and Ivey et al (US 10,176,689) as shown in claim 1 and further in view of McBryde (US 2014/0132164).
	
	Per claim 3, Robotham teaches wherein at least one of the one or more output devices comprises, a first LED [array] configured to emit light of a first color to indicate a first type of emergency (the strobe/LED emits a white light during the first emergency class; paragraphs 0021, [0026] & [0028]); 
a second LED [array] configured to emit light of a second color that is different than the first color and indicative of a second type of emergency that is different than the first type of emergency (the LED 26 is activated during the second emergency class to emit a light that is different than the white light of the strobe 24; paragraphs [0026] & [0028]-[0029]), and 
a third LED array configured to emit light of a third color that is different than the first color and the second color and is indicative of a third type of emergency that is different than the first type of emergency and the second type of emergency (the LED 26 and a second LED 28 are configured to emit a third color that is different than the first color and the second color during a third emergency class different from the first emergency class and the second emergency class; paragraphs [0029] & [0031]).  
But, Robotham fails to disclose wherein the LEDs are arrays, wherein the first LED is a first LED array, wherein the second LED is a second LED array, and wherein the third LED is a third LED array. 
McBryde in an analogous art teaches (LED strings 410-430 comprising a first LED string 410, a second LED string 420, and a third LED string 430 each having a different color; paragraph [0055]). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to use arrays of LEDs. The rationale would be to provide increasing visibility to people in the building during an emergency by adding more LEDs.

Per claim 16, Robotham teaches wherein selectively activating the output devices includes activating an LED array such that the LED array emits light according to a predefined pattern indicative of the type of emergency occurring within the building  (the strobe 24 is configured to pulse (predefined pattern) according to known strobe operating techniques during the first emergency class; paragraph [0026]).
But, Robotham fails to disclose wherein the LEDs are arrays. 
McBryde in an analogous art teaches (LED strings 410-430 comprising a first LED string 410, a second LED string 420, and a third LED string 430 each having a different color; paragraph [0055]). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to use arrays of LEDs. The rationale would be to provide increasing visibility to people in the building during an emergency by adding more LEDs.

	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robotham et al. (US 2014/0009301), Ivey et al (US 10,176,689) and McBryde (US 2014/0132164) as shown in claim 3 and further in view of Mehta et al (US 2017/0161614). 
Per claim 4, Robotham teaches wherein: the first type of emergency corresponds to a fire emergency (the first emergency class is indicative of a fire event; paragraphs [0026]-[0028]); the second type of emergency (the second emergency class; paragraph [0028]); and the third type of emergency (the third emergency class; claim 5 of UTC). However, Robotham fails to disclose wherein the second type of emergency corresponds to a medical emergency; and the third type of emergency corresponds to a police emergency. Mehta discloses wherein the second type of emergency corresponds to a medical emergency; and the third type of emergency corresponds to a police emergency (emergency types include a fire emergency, a police emergency, and a medical emergency; paragraph [0041]). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to modify the second type of emergency and the third type of emergency of Robotham to include wherein the second type of emergency corresponds to a medical emergency; and the third type of emergency corresponds to a police emergency, as taught by Mehta, since Robotham teaches that a plurality of different emergency classes can be associated with different alarm colors (see Robotham; paragraph [0029]), and to provide the advantages of increasing safety by identifying dangerous emergencies such as medical emergencies and police emergencies.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robotham et al. (US 2014/0009301), Ivey et al (US 10,176,689) and McBryde (US 2014/0132164) as shown in claim 3 and further in view of Reed (US 2017/0164439) and Bligh (US 2002/0057204).

Per claim 5, Robotham teaches wherein the one or more output devices further comprise a fourth LED configuration configured to emit light of a fourth color to indicate a maintenance action needs to be performed on the emergency notification system (since the LED 26 comprises an RGB LED 26 configured to emit one of three different colors for a plurality of emergency classes and is deactivated for the first emergency class, the LED 26 is operable to emit a light of a fourth color for a fourth emergency class; paragraphs [0029]-[0030]). However, Robotham fails to disclose wherein the fourth LED configuration is a fourth LED array, and wherein the fourth color is a color to indicate a maintenance action needs to be performed on the emergency notification system. Reed teaches wherein the fourth LED configuration is a fourth LED array (an LED array 204D of the four LED arrays 204A-204D; paragraph [0074]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fourth LED configuration of Reed to include wherein the fourth LED configuration is a fourth LED array, as taught by Reed, in order to provide the advantages of increasing visibility and expanding functionality by providing additional LEDs for different situations. Bligh discloses a color to indicate a maintenance action needs to be performed on the emergency notification system (an amber colored LED is used for visual maintenance purposes to indicate a system fault in a color-coded evacuation signaling system; paragraph [0049], claim 1 of Bligh). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fourth color of Robotham to be a color to indicate a maintenance action needs to be performed on the emergency notification system, as taught by Bligh, in order to provide the advantages of ensuring the emergency notification system doesn't fail during an emergency event.

Claims 9-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robotham et al. (US 2014/0009301) and Ivey et al (US 10,176,689) as shown in claim 1 and further in view of Rehfeld et al (US 2018/0040214).

Per claim 9, Robotham in view of Ivey fails to teach one or more display devices comprising a display screen configured to display a notification indicative of a location of the emergency occurring within the building. 
	However, Rehfeld teaches the emergency system further comprising: one or more display devices comprising a display screen configured to display a notification indicative of a location of the emergency occurring within the building (a display in a local monitoring location 106 for viewing a system's video relay for monitoring a location of an active intruder in a premise; paragraphs [0061]-[0062], [0068]-[0069], & [0092]). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to modify the emergency system of Robotham to include one or more display devices comprising a display screen configured to display a notification indicative of a location of the emergency occurring within the building, as taught by Rehfeld, in order to provide the advantages of increasing security by visually monitoring a location of an emergency event.

Per claim 10 Robotham in view of Ivey fails to teach wherein the operations further comprise: determining a location of the emergency occurring within the building based, at least in part, on the manual user-input; and responsive to determining the location of the emergency, providing the notification indicative of the location of the emergency for display on the display screen of the one or more display devices.  
	However, Rehfeld teaches wherein the operations further comprise: determining a location of the emergency occurring within the building based, at least in part, on the manual user-input (human verification of active intrusion initiates further action including determining a location of the intrusion in the premises; paragraphs [0061 ]-[0062] & [0081]); and responsive to determining the location of the emergency, providing the notification indicative of the location of the emergency for display on the display screen of the one or more display devices (when the location of an attacker is determined, the location of the attacker is monitored visually and displayed as a video feed in the local monitoring location 106; paragraphs [0061 ]-[0062], [0081], & [0090]). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to modify the operations of Robotham to include determining a location of the emergency occurring within the building based, at least in part, on the manual user-input; and responsive to determining the location of the emergency, providing the notification indicative of the location of the emergency for display on the display screen of the one or more display devices, as taught by Rehfeld, in order to provide the advantages of increasing security by visually monitoring a location of an emergency event.

Per claim 11, Robotham in view of Ivey fails to teach wherein the one or more input devices comprises a plurality of indicators, each of the indicator’s indicative of a different type of emergency.
	However, Rehfeld teaches wherein the one or more input devices comprises a plurality of indicators, each of the indicators indicative of a different type of emergency (a system trigger station 104 includes fire alarm pull stations and security panic buttons; paragraph [0061]). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill to modify the one or more input devices of Robotham to include wherein the one or more input devices comprises a plurality of indicators, each of the indicator’s indicative of a different type of emergency, as taught by Rehfeld, in order to provide the advantages of providing a means to increase security by quickly identifying an event type via manual input.

Per claim 12, Rehfeld teaches wherein the plurality of indicators comprise at least one of a visual indicator and an audible indicator (the fire pull alarms and security panic buttons are visual indicators; paragraph [0061]). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to modify the one or more input devices of Robotham to include wherein the plurality of indicators comprise at least one of a visual indicator and an audible indicator, as taught by Rehfeld, in order to provide the advantages of providing a means to increase security by quickly identifying an event type via manual input.

Per claim 13, Robotham teaches wherein the data acquisition device includes at least one of an audio input device, an image capturing devices, or a heat sensor (Fig. 3 teaches controller 46 comprising of plurality of different sensors, alarm units. Paragraph 0004, 0005 teaches audio and voice inputs).  

Per claim 14, Robotham in view of Rehfeld teaches wherein the operations further comprise selectively activating the output devices to provide cues to assist with the evacuation of the building (Robotham in paragraph 0006 and 0027 teaches signals for evacuation. Rehfeld similar teaches evacuation assistance/path for people to exit, paragraph 0076 and 0091).  

Per claim 15, Robotham in view Ivey and further in view Refeld teaches a method of controlling operation of an emergency notification system for a building, the method comprising (a notification system 40 for emergency events in a building; paragraphs [0025] & [0027]):  
obtaining a manual user-input via one or more input devices of the emergency notification system for a building (a controller 46 is mounted in the building since it controls different light sources in the building and comprises a first digital data bus 48 (one or more input devices) for receiving input 44; paragraphs [0025]-[0027], [0032]. The controller 46 receives the input 44 from a security operator; paragraph [0025]); 
obtaining data from a data acquisition device incorporated in a light fixture (Ivey as taught in rejection of claim 1 teaches a light fixture including a detector 33 that includes a sensor to acquire sensed data (data acquisition), Fig. 4 and col. 6, lines 57-68);
determining, by one or more control devices, a type of emergency occurring within the building based, at least in part, on the manual user-input (the controller 46 determines an emergency class based on emergency class information received in the input 44 from the security operator; paragraphs[0025]-[0026]); and 
responsive to determining the type of emergency, activating, by one or more control devices, a plurality of output devices of the emergency notification system (after determining the emergency class, the controller 46 selectively activates the strobe 24 or the first LED 26; paragraphs [0025]-[0026]), 
wherein the output devices are selectively activated to provide cues to assist with the evacuation of the building based on the emergency occurring within the building (Robotham in paragraph 0006 and 0027 teaches signals for evacuation. Rehfeld similar teaches evacuation assistance/path for people to exit, paragraph 0076 and 0091); and 
wherein the cues include emitting a first signal from at least a first output devices and emitting a second signal from at least a second output device, the second signal being different from the first signal (the strobe 24 or the first LED 26 produce different colored light based on the emergency class corresponding to an emergency event in the building; paragraphs [0025]-[0028]. the LED 26 is activated during the second emergency class to emit a light that is different than the white light of the strobe 24; paragraphs [0026] & [0028]-[0029]). 

Per claim 17, see rejection of claim 10 above. 
Per claim 18, see rejection of claim 11 above.
 
Per claim 19, Robotham teaches wherein the operations further comprise: providing an audible notification via the one or more audio output devices (the speaker provides an audible output via the alarms 50-56; paragraphs [0020] & [0025]-[0026]). However, Robotham fails to disclose the audible notification indicative of the type of emergency occurring within the building. Rehfeld discloses the audible notification indicative of the type of emergency occurring within the building (means for communicating audible information regarding circumstances (type) of an intruder and/or attack (emergency); paragraphs [0063] & [0065]). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the audible notification of Robotham to be indicative of the type of emergency occurring within the building, as taught by Rehfeld, in order to provide the advantages of increasing safety by providing audible outputs to indicate a type of emergency to visually impaired individuals. 

Per claim 20, Rehfeld teaches wherein the audible notification comprises a pre-recorded message indicative of the type of emergency occurring within the building (the audible information includes a prerecorded message including instruction information regarding the circumstances of the intruder and/or attack; paragraphs [0063] & [0065]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Robotham to include wherein the audible notification comprises a pre-recorded message indicative of the type of emergency occurring within the building, as taught by Rehfeld, in order to provide the advantages of ensuring communication is clear and concise by eliminating a risk of human error and providing safety instructions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crenshaw (US 2016/0273722) power over Ethernet emergency system (reference for official notice of claim 7). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685